DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maxim et al. (US Pat Pub# 2008/0130800) in view of Lee et al. (US Pat Pub# 2010/0289544) and further in view of Inokuchi et al. (US Pat Pub# 2007/0204700).
Regarding claim 16, Maxim teaches a receiver (Fig. 3) comprising first and second input terminals RF sub In and LO (I or Q) (Fig. 3) for receiving first and second input signals; a digital-to-analog converter 336/338 (Fig. 3) for providing a current; a mixer 332/334 (Fig. 3) having a first input coupled to receive the first RF sub IN (Fig. 3) and second input signals LO (I or Q) (Fig. 3) and a second input coupled to receive the current from the DAC 336/338 (Fig. 3), and in response, the mixer 332/334 (Fig. 3) provides a combined current IF (I or Q) (Fig. 3).  Maxim fails to teach a track-and-hold circuit, an amplifier, and an analog-to-digital converter.
	Lee teaches a receiver 202 (Fig. 2) comprising first and second input terminals for receiving first and second input signals 206 (Fig. 2); a digital-to-analog converter 236A/B (Fig. 2) for providing a current; a track-and-hold circuit 228EP-DN (Fig. 2) having an input coupled to receive the combined current 206 (Fig. 2) and an output to provide a series of output samples; an amplifier 230E/D (Fig. 2) coupled to receive the output signal from the track-and-hold circuit 228EP-DN (Fig. 2) and to provide an amplified output signal.
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a track-and-hold circuit and an amplifier as taught by Lee into Maxim’s receiver in order to improve performance (Section 0003). 
	Maxim and Lee fails to teach an analog-to-digital converter.
	Inokuchi teaches a digital-to-analog converter 6/7 (Fig. 1) for providing a current; an amplifier 3\4 (Fig. 1) to provide an amplified output signal; and an analog-to-digital converter 5 (Fig. 1) coupled to receive the amplified output signal 3/4 (Fig. 1) and to provide a digital representation of the amplified output signal 2 (Fig. 2).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an analog-to-digital converter as taught by Inokuchi into a track-and-hold circuit and an amplifier as taught by Lee into Maxim’s receiver in order to improve performance. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maxim et al. (US Pat Pub# 2008/0130800) in view of Lee et al. (US Pat Pub# 2010/0289544) and further in view of Inokuchi et al. (US Pat Pub# 2007/0204700) and further in view of Srinivasan et al. (US Pat Pub# 2019/0190554).
Regarding claim 21, Maxim in view of Lee and further in view of Inokuchi teaches the limitations in claim 16.  Maxim, Lee, and Inokuchi fails to teach a near-field communication receiver.
Srinivasan teaches wherein the receiver is a near-field communication (NFC) receiver (Section 0010, near field communication).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a near-field communication receiver as taught by Srinivasan into an analog-to-digital converter as taught by Inokuchi into a track-and-hold circuit and an amplifier as taught by Lee into Maxim’s receiver in order to improve communication and flexibility.
Allowable Subject Matter
Claims 17-20 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding claim 25, the prior art of record, Maxim teaches a receiver (Fig. 3) comprising first and second input terminals RF sub In and LO (I or Q) (Fig. 3) for receiving first and second input signals; a digital-to-analog converter 336/338 (Fig. 3) for providing a current; a mixer 332/334 (Fig. 3) having a first input coupled to receive the first RF sub IN (Fig. 3) and second input signals LO (I or Q) (Fig. 3) and a second input coupled to receive the current from the DAC 336/338 (Fig. 3), and in response, the mixer 332/334 (Fig. 3) provides a combined current IF (I or Q) (Fig. 3); and a second DAC 336/338 (Fig. 3) to provide a second current; a second mixer circuit 332/334 (Fig. 3) having a first input coupled to receive the first and second input signals RF sub In and LO (I or Q) (Fig. 3), and a second input coupled to receive the second current, and in response, the second mixer circuit provides a second combined current, wherein the carrier portion is at least partially suppressed in the combined signal.  
	Lee teaches a receiver 202 (Fig. 2) comprising first and second input terminals for receiving first and second input signals 206 (Fig. 2); a digital-to-analog converter 236A/B (Fig. 2) for providing a current; a track-and-hold circuit 228EP-DN (Fig. 2) having an input coupled to receive the combined current 206 (Fig. 2) and an output to provide a series of output samples; an amplifier 230E/D (Fig. 2) coupled to receive the output signal from the track-and-hold circuit 228EP-DN (Fig. 2) and to provide an amplified output signal; and a second track-and-hold circuit 228EP-DN (Fig. 2) having an input coupled to receive the second combined current, and an output to provide a second track-and-hold output signal; a second amplifier 230E/D (Fig. 2) coupled to receive the second track-and-hold output signal 228EP-DN (Fig. 2), and an output to provide a second amplified output signal.
	Inokuchi teaches a digital-to-analog converter 6/7 (Fig. 1) for providing a current; an amplifier 3\4 (Fig. 1) to provide an amplified output signal; and an analog-to-digital converter 5 (Fig. 1) coupled to receive the amplified output signal 3/4 (Fig. 1) and to provide a digital representation of the amplified output signal 2 (Fig. 2).
Srinivasan teaches wherein the receiver is a near-field communication (NFC) receiver (Section 0010, near field communication).
	The prior art of record fails to teach a near-field communication (RFC) receiver comprising first and second input terminals for receiving first and second input signals, respectively, wherein the first and second input signals include a modulated portion and a carrier portion; a first channel comprising a first digital-to-analog converter (DAC) to provide a first current; a first mixer circuit having a first input coupled to receive the first and second input signals and a second input coupled to receive the first current, and in response, the first mixer circuit provides a first combined signal, wherein the carrier portion is at least partially suppressed in the combined signal; a first track-and-hold circuit having an input coupled to receive the first combined signal, and an output to provide a first series of track-and- hold output samples; a first amplifier coupled to receive the first track-and-hold output samples, and an output to provide a first amplified output signal; and a first analog-to-digital converter (ADC) coupled to receive the first amplified output signal, and an output to provide a digital representation of the first amplified output signal; and a second channel comprising a second DAC to provide a second current; a second mixer circuit having a first input coupled to receive the first and second input signals, and a second input coupled to receive the second current, and in response, the second mixer circuit provides a second combined current, wherein the carrier portion is at least partially suppressed in the combined signal; a second track-and-hold circuit having an input coupled to receive the second combined current, and an output to provide a second track-and-hold output signal; a second amplifier coupled to receive the second track-and-hold output signal, and an output to provide a second amplified output signal; and a second analog-to-digital converter (ADC) coupled to receive the second amplified output signal, and an output coupled to provide a digital representation of the second amplified output signal.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 25-31.
Regarding claim 32, the prior art of record, Maxim teaches a receiver (Fig. 3) comprising first and second input terminals RF sub In and LO (I or Q) (Fig. 3) for receiving first and second input signals; a digital-to-analog converter 336/338 (Fig. 3) for providing a current; a mixer 332/334 (Fig. 3) having a first input coupled to receive the first RF sub IN (Fig. 3) and second input signals LO (I or Q) (Fig. 3) and a second input coupled to receive the current from the DAC 336/338 (Fig. 3), and in response, the mixer 332/334 (Fig. 3) provides a combined current IF (I or Q) (Fig. 3); and a second DAC 336/338 (Fig. 3) to provide a second current; a second mixer circuit 332/334 (Fig. 3) having a first input coupled to receive the first and second input signals RF sub In and LO (I or Q) (Fig. 3), and a second input coupled to receive the second current, and in response, the second mixer circuit provides a second combined current, wherein the carrier portion is at least partially suppressed in the combined signal.  
	Lee teaches a receiver 202 (Fig. 2) comprising first and second input terminals for receiving first and second input signals 206 (Fig. 2); a digital-to-analog converter 236A/B (Fig. 2) for providing a current; a track-and-hold circuit 228EP-DN (Fig. 2) having an input coupled to receive the combined current 206 (Fig. 2) and an output to provide a series of output samples; an amplifier 230E/D (Fig. 2) coupled to receive the output signal from the track-and-hold circuit 228EP-DN (Fig. 2) and to provide an amplified output signal; and a second track-and-hold circuit 228EP-DN (Fig. 2) having an input coupled to receive the second combined current, and an output to provide a second track-and-hold output signal; a second amplifier 230E/D (Fig. 2) coupled to receive the second track-and-hold output signal 228EP-DN (Fig. 2), and an output to provide a second amplified output signal.
	Inokuchi teaches a digital-to-analog converter 6/7 (Fig. 1) for providing a current; an amplifier 3\4 (Fig. 1) to provide an amplified output signal; and an analog-to-digital converter 5 (Fig. 1) coupled to receive the amplified output signal 3/4 (Fig. 1) and to provide a digital representation of the amplified output signal 2 (Fig. 2).
Srinivasan teaches wherein the receiver is a near-field communication (NFC) receiver (Section 0010, near field communication).
	The prior art of record fails to teach a near-field communication (RFC) receiver comprising first and second input terminals for receiving first and second input signals, respectively, wherein the first and second input signals includes a modulated portion and a carrier portion; a first quadrature channel comprising a first digital-to-analog converter (DAC) to provide a first current; a first mixer circuit having a first input coupled to receive the first and second input signals and a second input coupled to receive the first current, and in response, the first mixer circuit provides a first combined current, wherein the carrier portion of the first and second input signals is at least partially suppressed in the combined current; a first track-and-hold circuit having an input coupled to receive the first combined signal, and an output to provide a first series of track-and- hold output samples; a first averaging circuit having an input coupled to the output of the first track- and-hold circuit to receive the first series of track-and-hold output samples, and an output for providing an output signal that is an average of two consecutive output samples of the first series of track-and-hold output samples; a first amplifier coupled to receive the output signal from the first averaging circuit, and an output to provide a first amplified output signal; and a first analog-to-digital converter (ADC) coupled to receive the first amplified output signal, and an output to provide a digital representation of the first amplified output signal; and a second quadrature channel comprising a second DAC to provide a second current; a second mixer circuit having a first input coupled to receive the first and second input signals, and a second input coupled to receive the second current, and in response, the second mixer circuit provides a second combined current, wherein the carrier portion of the first and second input signals is at least partially suppressed in the second combined current; a second track-and-hold circuit having an input coupled to receive the second combined current, and an output to provide a second series of track- and-hold output samples; a second averaging circuit having an input coupled to the output of the second track-and-hold circuit to receive the second series of track-and-hold output samples, and an output to provide an output signal that is an average of two consecutive output samples of the second series of track-and-hold output samples; a second amplifier coupled to receive the output signal from the second averaging circuit, and an output to provide a second amplified output signal; and a second analog-to-digital converter (ADC) coupled to receive the second amplified output signal, and an output coupled to provide a digital representation of the second amplified output signal.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 32-35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        9/9/2022